DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/040,572 application filed September 23, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165].  In the instant case, the recitation of “for preparing carbamates” is a statement of the purpose or intended use of the claimed catalyst, which the body of the claim fully sets forth, and is, therefore, not considered a limitation and is of no significance to claim construction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuif et al (US 6,133,194).
With respect to claims 1-5, Cuif et al discloses “[m]ixed oxides or solid solutions produced utilizing the additives typically have a weight ratio of CeO2 to ZrO2 of from about 5:95 to about 95:5, preferably from about 95:5 to about 40:60. The mixed oxides and solid solutions, preferably being cerium rich, have a very high surface area, for example, greater than about 25 m2 /g, preferably greater than about 30 m2 /g, and more preferably greater than about 35 m2 /g after calcination at about 900o C. for about 6 hours.  ‘Cerium rich’ refers to cerium zirconium mixed oxides having a formula of (CexZr1-x)O2 where x is greater than or equal to about 0.5” [column 14, lines 46-56].  
With respect to claims 6-10, Cuif et al discloses “[t]he aqueous precipitation or coprecipitation method comprises preparing a hydroxide…or carbonate or hydroxy carbonate by reacting a salt solution and a base in the presence of an additive, such as an anionic and/or nonionic surfactant, possibly in the presence of an oxidizing agent, and separating the precipitate obtained…and/or drying or calcining it.  The first stage of the co-precipitation process is the preparation of a mixture in an aqueous medium of at least a soluble cerium compound, preferably a salt, at least a soluble zirconium compound, preferably a salt, or both. The mixture can be obtained either from solid compounds which are dissolved in water, or directly from aqueous solutions of these compounds, followed by mixing, in any order, of the defined solutions. According to the present invention the reaction of the base and cerium and or zirconium compound (e.g., salt) solutions is done in the presence of an additive.   The cerium salt solution used can be any aqueous cerium salt solution, in the cerous and or ceric state, which is soluble in the conditions of preparation, in particular a cerous chloride or cerium nitrate solution in the cerous or ceric state or a mixture of the same. Suitable water soluble cerium compounds include cerium HI salts, and cerium nitrates or halides, e.g., chlorides, for instance. The zirconium salt solution used can be any aqueous zirconium salt solution which is soluble in the conditions of preparation. The soluble zirconium salts used in the invention can be nitrates, sulfates or halides, for instance, zirconium sulfate, zirconyl nitrate or zirconyl chloride. Zr (IV) salts can be utilized” [column 4, line 53 to column 5, line 15].  Cuif et al further oxidizing agent can be used. Among the oxidizing agents which are suitable are solutions of sodium, potassium or ammonium perchlorate, chlorate, hypochlorite, or persulfate, hydrogen peroxide or air, oxygen or ozone. An oxidizing agent, preferably hydrogen peroxide, can be added to the cerium/zirconium mixture or to the cerium or zirconium salt before mixing together. The amount of oxidizing agent in relation to the salts to be oxidized can vary within wide limits. It is generally greater than the stoichiometry and preferably corresponds to an excess” [column 5, lines 25-34] and “(Ce,Zr)O2 mixed oxides can be prepared by various processes. Salts of Ce(III) and Zr(IV), nitrates for instance, can be mixed together and precipitated by adding a base such as sodium hydroxide or ammonia. Adequate precipitation conditions must be used to obtain the mixed oxide phase after calcination at high temperature. This process also requires the use of a base as a precipitating agent. In any case, the precipitate is separated from the mother liquor by any known techniques such as filtration, decantation or centrifugation. Once washed, the precipitate is either dried at about 120o C. and calcined at a minimum temperature of about 400o C. or directly calcined at the same temperature” [column 6, lines 15-29].

Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose producing carbamate via a reaction of an organic amine with an organic dicarbonate with the cerium-rich (CexZr1-x)O2 where x is greater than or equal to about 0.5.  Instead, Cuif et al teaches that said mixed oxides are “useful in many applications including catalytic converters, catalysis for the manufacture of styrene and catalysis for gas exhaust systems” [column 1, lines 15-18].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
March 24, 2022